Citation Nr: 0928036	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for arthritis and a 
Baker's cyst of the right knee, superimposed on synovitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1943 to October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Hartford, 
Connecticut Regional Office (RO).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in November 2007.  Therefore, his request 
for a Decision Review Officer (DRO) hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2006.  The Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  The May 
2006 letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in April 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant must submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, the notification requirements enumerated in Vasquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in May 2006 and September 2007 satisfied many of 
the requirements of the VCAA, the letters did not inform the 
Veteran that he needed to show the effect that the worsening 
of his symptoms had on his daily life.  Additionally, the 
letters did not discuss the specific criteria listed in 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, and 5263 required for an increased rating for a knee 
disorder.  Therefore, the Board finds appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claims are provided.

The Board notes that the Veteran's last VA compensation and 
pension examination for his right knee disorder was in June 
2006.  Following the Veteran's VA examination, in July 2006, 
he was seen at the VA Connecticut HCS, West Haven Campus 
emergency room after he tripped and fell, landing on his 
right knee.  The examiner noted that the physical examination 
performed was somewhat limited secondary to pain and 
swelling.  Questions remain as to the severity of the 
Veteran's current symptoms.  VA has the authority to schedule 
a compensation and pension examination when such is deemed to 
be necessary, and the Veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2008), 
an examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the severity of 
a disability.  See also 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AMC/RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002), 38 C.F.R. § 3.159 
(2008), and Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008) are fully complied 
with and satisfied.

Specifically, the AMC/RO should send the 
Veteran a letter which details the need 
for him to show a worsening or increase 
in severity of his disability and the 
effect that worsening has on the 
claimant's employment and daily life.  
The letter should include the rating 
criteria set out by 38 C.F.R. § 4.71a 
Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2008).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the Veteran in connection with 
his claimed right knee disorder since 
July 2006.  After the Veteran has signed 
the appropriate releases, those records 
not already of record should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file; the 
Veteran should be afforded a VA joints 
examination to determine the severity of 
the right knee disorder.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA Joints (Shoulder, Elbow, Wrist, 
Hip, Knee, and Ankle) Examination, 
revised on April 20, 2009.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

As part of the report, the examiner 
should offer an opinion regarding the 
effects of the Veteran's right knee 
disorder on his usual occupation and 
daily activities.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning staged 
ratings).  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the Veteran and his representative 
the requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



